Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 19, 1971, convicting him of manslaughter in the first degree, upon a plea of guilty, and imposing sentence. Judgment reversed as to the sentence, on the law, and otherwise affirmed, and ease remitted to the Criminal Term for resentencing in accordance with the views herein expressed. We are of the view that upon the basis of the record and probation report, the sentencing court was obligated to order the physical examination required by section 207 of the Mental Hygiene Law before it imposed sentence (People v. Maranez, 39 A D 2d 589, affd. 31 N Y 2d 828; People v. Sczerbaty, 37 A D 2d 428). We have considered the other contention advanced by appellant and find it to be without merit. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.